Case 8:15-cv-02034-JVS-JCG Document 1127-1 Filed 05/03/21 Page 1 of 3 Page ID
                                 #:77080
                                                  FILED PUBLICLY
                                                  PURSUANT TO COURT
                                                  ORDER AT DOCKET NO.
                                                  1116




                         EXHIBIT 3




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 3
Case 8:15-cv-02034-JVS-JCG Document 1127-1 Filed 05/03/21 Page 2 of 3 Page ID
                                 #:77081
Case 8:15-cv-02034-JVS-JCG Document 1127-1 Filed 05/03/21 Page 3 of 3 Page ID
                                 #:77082




 CONFIDENTIAL
                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 3
